EXHIBIT 10.2 THIS NOTE HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE NOTE MAY NOT BE OFFERED, RESOLD, PLEDGED OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR EXEMPTION OR SAFE HARBOR THEREFROM. No. 1 US $471,750 SONA MOBILE HOLDINGS CORP. BRIDGE LOAN NOTE THIS Note is one of a duly authorized issue of up to $1,000,000 of Sona Mobile Holdings Corp, a corporation organized and existing under the laws of the State of Delaware (the "Company") designated as its 8% Unsecured Notes. FOR VALUE RECEIVED, the Company promises to pay to Shawn Kreloff and Victoria Corn, husband and wife, New York, New York, the registered holders hereof (the “Holder”), the principal sum of Four Hundred Seventy One Thousand and Seven Hundred and Fifty Dollars (US $471,750) with interest from the from the date of initial issuance of this Note (the "Issue Date") at the rate of 8% per annum.The entire indebtedness due pursuant to the Note shall be all due and payable within ninety (90) days from the date of this Note ("Maturity Date"). Accrual of interest shall commence on the first such business day to occur after the date hereof and shall continue until payment in full of the principal sum has been made or duly provided for. The principal of, and interest on, this Note are payable in such coin or currency of the United States of America as at the time of payment is legal tender for payment of public and private debts, at the address last appearing on the Note Register of the Company as designated in writing by the Holder from time to time.The Company will pay the principal of and interest upon this Note on the Maturity Date, less any amounts required by law to be deducted, to the registered holder of this Note as of the tenth day prior to the Maturity Date and addressed to such holder at the last address appearing on the Note Register. The forwarding of such check shall constitute a payment of principal and interest hereunder and shall satisfy and discharge the liability for principal and interest on this Note to the extent of the sum represented by such check plus any amounts so deducted. This Note is subject to the following additional provisions: 1.This Note is exchangeable for an aggregate principal amount of Notes of different authorized denominations, as requested by the Holder surrendering the same. No service charge will be made for such registration or transfer or exchange. 2.The Company shall be entitled to withhold from all payments of principal of, and interest on, this Note any amounts required to be withheld under the applicable provisions of the United States income tax laws or other applicable laws at the time of such payments, and Holder shall execute and deliver all required documentation in connection therewith. 3.This Note has been issued subject to investment representations of the original purchaser hereof and may be transferred or exchanged only in compliance with the Securities Act of 1933, as amended (the "Act"), and other applicable state and foreign securities laws. In the event of any proposed transfer of this Note, the Company may require, prior to issuance of a new Note in the name of such other person, that it receive reasonable transfer documentation including legal opinions that the issuance of the Note in such other name does not and will not cause a violation of the Act or any applicable state or foreign securities laws.
